ON MOTION FOR REHEARING Our opinion set aside Regulation 29-12(G) :1 because not in accordance with law. P.T.D.’s motion for rehearing points out that the entire regulation was not attacked ; that the only challenge to the regulation went to the use of minus figures and that we should not have set aside the entire regulation. We agree. The sentence in the closing paragraph of the opinion which refers to Regulation 29-12(G) :1 is changed to read: “That portion of Regulation 29-12(G) :1 which would not permit the use > of minus figures for a particular year’s net production value is set aside because not in accordance with law.” Rehearing on other grounds asserted in the motion are denied.